PNG
    media_image1.png
    172
    172
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov




In re Application of 
Bander, Neil H.
Application No. 15/966,961
Filed: April 30, 2018
For: Treatment of Proliferative Disorders Using Antibodies to PSMA

:
:
:	DECISION ON PETITION
:
:
:

This is a decision on the petition under 37 CFR 1.137(b), filed April 26, 2022, which is being treated as a petition under the unintentional provisions of 37 CFR 1.137(a), to revive the above-identified application.

There is no indication that the petition is signed by a registered patent attorney or patent agent of record.  However, in accordance with 37 CFR 1.34, the signature of Christine G. Espino appearing on the correspondence shall constitute a representation to the United States Patent and Trademark Office that he or she is authorized to represent the particular party on whose behalf he or she acts.

The petition is GRANTED.

The application became abandoned for failure to timely reply to the Notice of Non-Compliant Amendment (Notice) mailed October 29, 2021, which set a period for reply of two (2) months.  No extensions of time under the provisions of 37 CFR 1.136(a) were obtained. Accordingly, the application became abandoned on December 30, 2021. A Notice of Abandonment was mailed January 7, 2022.

The petition satisfies the requirements of 37 CFR 1.137(a) in that petitioner has supplied (1) the reply in the form of an amendment, (2) the petition fee of $2100, and (3) an adequate statement of unintentional delay. 

37 CFR 1.137(b)(4) requires a statement that “the entire delay in filing the required reply from the due date for the reply until the filing of a grantable petition pursuant to 37 CFR 1.137 was unintentional.”  Since the statement appearing in the petition varies from the language required by 37 CFR 1.137(b)(4), the statement is being construed as the required statement.  Petitioner must notify the Office if this is not a correct reading of the statement appearing in the petition.


This application is being referred to Technology Center Art Unit 1643 for appropriate action in the normal course of business on the reply received April 26, 2022.

Telephone inquiries concerning this decision should be directed to Felicia Jenkins at (571) 272-0986.



/ANGELA E WALKER/Paralegal Specialist, OPET